         Case 3:19-cv-07270-WHA Document 140 Filed 01/04/21 Page 1 of 3




1    Daniel T. LeBel                                   Jennifer D. Bennett (State Bar No. 296726)
     CONSUMER LAW PRACTICE                             GUPTA WESSLER PLLC
2    OF DANIEL T. LABEL                                100 Pine Street, Suite 1250
3    PO Box 720286                                     San Francisco, CA 94111
     San Francisco, CA 94172                           (415) 573-0336
4    (415) 513-1414                                    jennifer@guptawessler.com
     danlebel@consumerlawpractice.com
5                                                      Austin P. Brane (admitted pro hac vice)
     Bryce B. Bell (admitted pro hac vice)             Eric Barton (admitted pro hac vice)
6    Mark W. Schmitz (admitted pro hac vice)           Melody Renee Dickson(admitted pro hac vice)
7    Andrew R. Taylor (admitted pro hac vice)          Tyler William Hudson (admitted pro hac vice)
     BELL LAW, LLC                                     WAGSTAFF & CARTMELL LLP
8    2600 Grand Blvd., Suite 580                       4740 Grand Avenue, Suite 300
     Kansas City, Missouri 6410                        Kansas City, MO 64112
9    (816) 886-8206                                    (816) 701-1100
     bryce@BellLawKC.com                               abrane@wcllp.com
10   MS@BellLawKC.com                                  ebarton@wcllp.com
11   AT@BellLawKC.com                                  mdickson@wcllp.com
                                                       thudson@wcllp.com
12   A. Scott Waddell (admitted pro hac vice)
     WADDELL LAW FIRM LLC
13   2600 Grand Blvd., Suite 580
     Kansas City, Missouri 64108
14   (816) 914-5365
15   scott@aswlawfirm.com

16
17                            IN THE UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
18

19     JERMAINE THOMAS, JERMAINE MILLER,                     ) Case No. 19-07270 WHA
       JAMIE POSTPICHAL, RONALD ELLISON,                     )
20     SARAH WATERS, KAMILAH RIDDICK,                        ) NOTICE OF APPEARANCE
       FELICIA REDDICK, TIARA CROMWELL,                      )
21     LYSHA ENCARNACION, LANI HALE,                         )
       MELIZZA WEAVER, ALFREDO SANCHEZ,
22                                                           )
       and CLARISSA KELLY, individuals, on behalf
       of themselves and others similarly situated,          )
23                                                           )
                Plaintiffs,
                                                             )
24
           v.                                                )
25                                                           )
       CRICKET WIRELESS, LLC,                                )
26         Defendant.                                        )
                                                             )
27
28
                                                NOTICE OF APPEARANCE
                                                          1
        Case 3:19-cv-07270-WHA Document 140 Filed 01/04/21 Page 2 of 3




1                                      NOTICE OF APPEARANCE
2          Jennifer D. Bennett of the law firm Gupta Wessler PLLC enters an appearance as counsel on
3
     behalf of all plaintiffs Jermaine Thomas, Jermaine Miller, Jamie Postpichal, Ronald Ellison, Sarah
4
     Waters, Kamilah Riddick, Felicia Reddick, Tiara Cromwell, Lysha Encarnacion, Lani Hale, Melizza
5
     Weaver, Alfredo Sanchez, and Clarissa Kelly; certifies that she is admitted to practice in this Court
6
     (State Bar of California, Bar No. 296726 (admitted April 08, 2020)); and requests that she be served
7

8    with any and all correspondence, pleadings, and other filings.

9          Dated: January 4, 2021                       Respectfully submitted,
10                                                      /s/Jennifer D. Bennett
                                                        Jennifer D. Bennett
11                                                      (State Bar No. 296726)
12                                                      GUPTA WESSLER PLLC
                                                        100 Pine Street, Suite 1250
13                                                      San Francisco, CA 94111
                                                        (415) 573-0336
14                                                      jennifer@guptawessler.com
15                                                      Counsel for Plaintiffs
16
17
18

19
20
21
22
23
24
25
26
27
28
                                         NOTICE OF APPEARANCE
                                                   2
        Case 3:19-cv-07270-WHA Document 140 Filed 01/04/21 Page 3 of 3




1                                      CERTIFICATE OF SERVICE
2
3           I hereby certify that on January 4, 2021, I caused the foregoing notice of appearance to be

4    electronically filed with the Clerk of the Court for the U.S. District Court for the Northern District

5    of California by using the CM/ECF system.
6
7                                                          /s/ Jennifer D. Bennett
                                                           Jennifer D. Bennett
8
9
10
11
12
13
14
15
16
17
18

19
20
21
22
23
24
25
26
27
28
                                          NOTICE OF APPEARANCE
                                                    3
